UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2011  January 31, 2012 Item 1: Reports to Shareholders Annual Report | January 31, 2012 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund > For the 12 months ended January 31, 2012, returns for the Vanguard U.S. Government Bond Funds ranged from 2.24% for Investor Shares of the Short-Term Treasury Fund to 32.66% for Admiral Shares of the Long-Term Treasury Fund. > Federal Reserve policy and concerns over Eurozone debt were important influences in reducing yields and, therefore, supporting fund returns. > The funds’ fiscal-year performances were mixed compared with those of their benchmark indexes and peer groups. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 Advisors’ Report. 11 Short-Term Treasury Fund. 16 Short-Term Federal Fund. 31 Intermediate-Term Treasury Fund. 46 GNMA Fund. 60 Long-Term Treasury Fund. 76 About Your Fund’s Expenses. 92 Glossary. 95 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended January 31, 2012 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.20% 0.68% 1.56% 2.24% Admiral™ Shares 0.29 0.78 1.56 2.34 Barclays Capital U.S. 1–5 Year Treasury Bond Index 3.38 Short-Term U.S. Treasury Funds Average 2.27 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard Short-Term Federal Fund Investor Shares 0.42% 1.00% 2.09% 3.09% Admiral Shares 0.51 1.11 2.09 3.20 Barclays Capital U.S. 1–5 Year Government Bond Index 3.26 1–5 Year Government Funds Average 2.04 1–5 Year Government Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Treasury Fund Investor Shares 0.80% 2.11% 8.25% 10.36% Admiral Shares 0.89 2.22 8.25 10.47 Barclays Capital U.S. 5–10 Year Treasury Bond Index 13.95 General U.S. Treasury Funds Average 18.10 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard GNMA Fund Investor Shares 2.85% 3.41% 4.55% 7.96% Admiral Shares 2.94 3.52 4.55 8.07 Barclays Capital U.S. GNMA Bond Index 8.21 GNMA Funds Average 6.67 GNMA Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Total Returns Fiscal Year Ended January 31, 2012 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 2.28% 4.13% 28.40% 32.53% Admiral Shares 2.37 4.26 28.40 32.66 Barclays Capital U.S. Long Treasury Bond Index 32.74 General U.S. Treasury Funds Average 18.10 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2011 , Through January 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.70 $10.81 $0.071 $0.057 Admiral Shares 10.70 10.81 0.082 0.057 Vanguard Short-Term Federal Fund Investor Shares $10.77 $10.89 $0.106 $0.105 Admiral Shares 10.77 10.89 0.117 0.105 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.34 $11.78 $0.226 $0.491 Admiral Shares 11.34 11.78 0.237 0.491 Vanguard GNMA Fund Investor Shares $10.73 $11.09 $0.353 $0.128 Admiral Shares 10.73 11.09 0.364 0.128 Vanguard Long-Term Treasury Fund Investor Shares $10.77 $13.32 $0.382 $0.508 Admiral Shares 10.77 13.32 0.395 0.508 3 Chairman’s Letter Dear Shareholder, Your funds’ returns for the fiscal year ended January 31, 2012, were shaped by Federal Reserve policies, fresh anxiety over Eurozone debt, and the slow pace of refinancing of residential mortgage loans. The first two factors, which pushed interest rates and bond yields lower, particularly affected the funds that focus on federal government securities. Their returns ranged from about 2% for Vanguard Short-Term Treasury Fund to almost 33% for Vanguard Long-Term Treasury Fund. Despite record-low mortgage rates, the refinancing doldrums primarily helped Vanguard GNMA Fund benefit from the income produced by higher-interest mortgages. The fund, which returned about 8%, invests in mortgage-backed securities, which represent pools of home mortgages. The other U.S. Government Bond Funds have diversified into this market to a small extent as well. The lower level of interest rates is reflected in the funds’ SEC yields. For these funds, the SEC yields at the fiscal year-end were substantially lower than they were a year ago. For example, the yield for Investor Shares of the Short-Term Treasury Fund declined to 0.20% from 0.54%, while the yield for the Investor Shares of the Long-Term Treasury Fund slid to 2.28% from 4.09%. The GNMA Fund’s yield also fell, but less dramatically. 4 Modest yields and high returns in the bond market The bond market surprised investors by ending the fiscal year with strong returns. At the start of the period, the slender 3.38% yield of the 10-year U.S. Treasury note, which serves as a benchmark for bond interest rates generally, seemed like a good reason to temper expectations. As stock market volatility spiked and investors put a premium on safety, however, yields moved lower still. The 10-year T-note finished the period at 1.80%. The Barclays Capital U.S. Aggregate Bond Index, a broad taxable bond market benchmark for investment-grade bonds, returned 8.66%. Municipal bonds did even better, as prices snapped back from a fear-driven plunge in the months proceeding the new fiscal year. Although last year’s low expectations for bonds proved misguided, it’s worth remembering that low yields do imply lower future returns: As yields tumble, the scope for further declines—and increases in prices—diminishes. Savings instruments such as the 3-month Treasury bill returned a little more than 0%, consistent with the Federal Reserve’s target for the shortest-term interest rates. Market Barometer Average Annual Total Returns Periods Ended January 31, 2012 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.66% 7.40% 6.70% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 14.10 8.10 5.76 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.10 1.27 Stocks Russell 1000 Index (Large-caps) 3.95% 20.01% 0.55% Russell 2000 Index (Small-caps) 2.86 23.03 1.19 Dow Jones U.S. Total Stock Market Index 3.55 20.54 0.88 MSCI All Country World Index ex USA (International) -8.75 16.70 -1.71 CPI Consumer Price Index 2.93% 2.39% 2.29% 5 Volatility was a constant in fast-changing markets The broad U.S. stock market returned 3.55% for the fiscal year. This modest result reflected rallies and reversals driven by drama on the global stage, including Europe’s debt crisis and rating agency Standard & Poor’s decision to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) The recent volatility is consistent with the pattern of the past five years, as suggested by the figures in the Market Barometer. The dramatic differences in average annual returns over the one-, three-, and five-year periods are a consequence of the stock market’s heady spikes and precipitous declines. Although the outcome is different, this turbulence is also apparent in the returns of international stock markets. In the past 12 months, non-U.S. stock markets delivered negative results. Weakness was widespread, with the worst returns in Europe and Japan. A declining yield curve gave fund returns a boost The Federal Reserve policies that influenced your funds’ returns are aimed at stimulating the economy, operating at both the short-term and long-term ends of the yield spectrum. You’re undoubtedly aware of the Fed’s reduction of the shortest-term interest rates to near zero, a move that was set in motion in 2008 and affected money Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.22% 0.10% 0.48% Short-Term Federal Fund 0.22 0.10 0.86 Intermediate-Term Treasury Fund 0.22 0.10 0.35 GNMA Fund 0.23 0.11 0.97 Long-Term Treasury Fund 0.22 0.10 0.35 The fund expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2012, the funds’ expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, 1–5 Year Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 market mutual funds most directly. The Fed’s original policy was extended twice this past year; the second time, as the fiscal year was drawing to a close, the central bank said it expected short-term rates to remain at record lows through late 2014. Low short-term interest rates have raised investor demand (and therefore prices) for short-term bond funds. That is why most of the returns from our short-term and other bond funds have come from price appreciation, as you can see in the Your Fund’s Total Returns table preceding this letter, which displays the capital and income return components of each fund’s total return. Total Returns Ten Years Ended January 31, 2012 Average Annual Return Short-Term Treasury Fund Investor Shares 3.73 % Barclays Capital U.S. 1–5 Year Treasury Bond Index 4.00 Short-Term U.S. Treasury Funds Average 3.15 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Short-Term Federal Fund Investor Shares 4.01 % Barclays Capital U.S. 1–5 Year Government Bond Index 4.06 1–5 Year Government Funds Average 3.29 1–5 Year Government Funds Average: Derived from data provided by Lipper Inc. Intermediate-Term Treasury Fund Investor Shares 6.33 % Barclays Capital U.S. 5–10 Year Treasury Bond Index 6.75 General U.S. Treasury Funds Average 6.40 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. GNMA Fund Investor Shares 5.72 % Barclays Capital U.S. GNMA Bond Index 5.76 GNMA Funds Average 5.04 GNMA Funds Average: Derived from data provided by Lipper Inc. Long-Term Treasury Fund Investor Shares 8.60 % Barclays Capital U.S. Long Treasury Bond Index 8.81 General U.S. Treasury Funds Average 6.40 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 7 The Short-Term Treasury Fund, which focuses on Treasury securities, returned about 2%, while the Short-Term Federal Fund, which emphasizes securities of other federal government entities, returned about 3%. The Treasury Fund’s return lagged that of its benchmark index and was in line with the average return of peer-group funds; the Federal Fund was in line with its benchmark index and bested its peers. A move that affected the other end of the yield curve came in October, when the Fed instituted what’s become known as “Operation Twist,” a maneuver in which it uses the proceeds of short-term bond sales to buy long-term bonds. Further pressure on yields came from a more traditional source: investor anxiety. Ongoing worries about whether some Eurozone countries would be able to refinance existing debt, plus concerns earlier in the year that the U.S. economic recovery was slipping away, boosted demand for “safe” assets. As typically happens in periods of heightened uncertainty, investors’ “safe asset” of choice was U.S. Treasuries. Long-term bonds are particularly sensitive to yield pressures, and their returns can swing markedly. After returning about –1% in fiscal 2010 and under 4% in fiscal 2011, Vanguard Long-Term Treasury Fund returned nearly 33% in fiscal 2012, in line with its benchmark index and well ahead of peers. Keep in mind, however, that the peer group includes funds that hold Yields 30-Day SEC Yields on January 31, January 31, Bond Fund (Investor Shares) 2011 2012 Short-Term Treasury 0.54% 0.20% Short-Term Federal 0.92 0.42 Intermediate-Term Treasury 1.98 0.80 GNMA 3.27 2.85 Long-Term Treasury 4.09 2.28 8 intermediate-term Treasury securities, which dampened overall returns for competitors. Vanguard Intermediate-Term Treasury Fund returned about 10%. The fund trailed its benchmark index and its peers in part because of its duration, a gauge of interest rate sensitivity. The fund’s shorter duration decreases its sensitivity to rising rates in the future but worked against the fund in fiscal 2012’s falling-rate environment. This defensive stance on duration tempered relative performance across all the Vanguard government funds to varying degrees. Vanguard GNMA Fund invests at least 80% of its assets in mortgage-backed securities. These represent pools of home mortgage loans that come with a guarantee by the federal government’s Government National Mortgage Association (GNMA) as to the timely repayment of principal and interest. The GNMA Fund returned about 8%, in line with its benchmark index and ahead of its peers. The fund invested in higher-interest mortgages in the successful expectation that it would benefit from a slow pace of refinancing, even though mortgage rates have fallen to 3.95% for 30-year loans, a record low. (The Advisors’ Report provides more details about this strategy.) Our other government bond funds have also invested in GNMA mortgage-backed securities and those issued by federal agencies Fannie Mae and Freddie Mac. The funds are permitted limited diversification beyond their core mandate, and these securities appeared to represent an attractive opportunity. The funds have performed well over the last ten years Market dynamics can quickly shift over the short term, affected by the latest source of investor angst, changes in government policy, the economic outlook, or any of a host of other factors. So it’s always helpful to get a longer-range perspective on fund performance. Over the ten years ended January 31, these funds have produced competitive returns. Keep in mind, however, that fund returns are reduced by real-life operating expenses, which benchmark indexes don’t have. The funds have also outpaced or been in line with their peers. Looking ahead, bond funds may not achieve similar ten-year returns. That is because of the unusually low level of current yields, which can serve as a rough guide to expected total return. As this track record attests, the funds’ advisors—Vanguard Fixed Income Group and, for the GNMA Fund, Wellington Management Company—have made good choices for their portfolios. They’re aided by funds that have among the lowest expense ratios in the industry. This allows more net earnings to be passed along to investors and enables the advisors to operate more conservatively, rather than relying on riskier investments to add to returns. 9 A graphic reminder of bonds’ crucial role The bond market fluctuates, but the intensity of its ups and downs is a far cry from the everyday volatility of stock markets, particularly during intense times such as the last few months of the past fiscal year. Some have attributed that turbulence to “structural” changes, such as the growth of hedge funds, high-frequency trading, and leveraged ETFs. A Vanguard study—
